Name: Council Regulation (EEC) No 1454/90 of 28 May 1990 relating to the conclusion of the protocol establishing, for the period 1 January 1990 to 31 December 1991, the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the people's Republic of Mozambique on fisheries relations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 90 Official Journal of the European Communities No L 140/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1454/90 of 28 May 1990 relating to the conclusion of the Protocol establishing, for the period 1 January 1990 to 31 December 1991 , the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas, in accordance with the Agreement between the European Economic Community and the Government of the People 's Republic of Mozambique on fisheries rela ­ tions, signed in Maputo on 30 September 1988 , the contracting parties held negotiations with a view to deter ­ mining the amendments to be made to the Protocol to the Agreement at the end of the period of application of the first Protocol ; Whereas, as a result of these negotiations, a new Protocol establishing, for the period 1 January 1990 to 31 December 1991 , the fishing opportunities and the finan ­ cial contribution provided for by the said Agreement, was initialled on 13 September 1989 ; Whereas it is in the Community's interest to approve this Protocol, HAS ADOPTED THIS REGULATION : Article 1 The Protocol establishing, for the period 1 January 1990 to 31 December 1991 , the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1990 . For the Council The President D. J. O'MALLEY (') Opinion delivered on 17 May 1990 (not yet published in the Official Journal).